DETAILED ACTION
	This is a non-final Office action for the application filed 10/15/2019. Claims 1-20 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "149 (Page 8 Line 1)" and "119 (Page 5 Lines 11-13)" have both been used to designate a linear rail or pair of linear rails.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a portion 146 (Page 8 Lines 27-28).  Similarly, one array of heat lamps 192 (Page 9 Line 11) is not shown but the arrays themselves 192a and 192b are shown in Figure 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: References 332 and 636 in Figure 1.  Reference 10 in Figure 2A (examiner assumes this is a typo for platform 104). Reference 128 in Fig 2C. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 3 Lines 12-13, “The build surface of the build can remains parallel”. It is unclear what applicant is conveying, and examiner respectfully requests clarification.
Page 3 Line 22, “FIGS 2A is a schematic side views” should read “FIGS 2A is a schematic side view
Page 12 Line 4, “One of more of the walls 303”, should read “one or more of the walls 302”, as the plurality of walls was discussed in Page 10 Line 20. Examiner assumes it as such walls 302, since reference 303 is not included in any figure.
Appropriate correction is required.
Claim Objections
Claim 1 and 17 are objected to because of the following informalities:  
Line 1, “A additive manufacturing apparatus” should read “An additive manufacturing apparatus”.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Lines 1-2, “cause the one or more actuator” should read “cause the one or more actuators”.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Line 5, “struts extend through apertures in the annular powder” should read “extend through apertures in the annular powder bin”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “a support structure to hold the build plate in an interior of the powder bin”, 
wherein the Specification recites “the support structure 325 can have an inner structure 326 and struts 322” (See Page 11 Lines 24-30). Therefore Specification defines the support structure 325 can have an inner structure 326 and struts 322, as corresponding structure for the claimed placeholder of “a support structure”.
	Claim 1 recites “one or more actuators to control vertical motion of the kinematic mounts to control a tilt angle…”, wherein Claim 2 further recites “the one or more actuators comprise a hydraulic, pneumatic, or electric motor”. Therefore, Claim 2 defines the one or more actuators comprise a hydraulic, pneumatic, or electric motor, as corresponding structure for the claimed placeholder of “one or more actuators”.
a sensor configured to measure a tilt of the build plate”, wherein Claim 11 further clarifies the sensor is an optical sensor. Therefore, Claim 11 defines the sensor as an optical sensor, as corresponding structure for the claimed placeholder of “a sensor”.
	Claim 9 recites “a controller to receive the tilt measurements from the sensor and to cause the 5one or more actuators to vertically move the kinematic mounts supporting the build plate”, wherein Specification defines “the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data” (See Page 10 Lines 1-10). Therefore Specification defines the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data, as corresponding structure for the claimed placeholder of “a controller”. The Specification further defines “the controller 195 can generate instructions usable by each of the systems operable with the controller 195, for example, to dispense the powder 106, to fuse the powder 106, to move various systems of the apparatus 100, and to sense properties of the systems, powder, and/or the object 10” (See Page 10 Lines 1-10), which is the corresponding algorithm for the claimed computer-implemented functional claim limitation.
Claim 10 recites “the controller is configured to cause the one or more actuator to maintain the build plate at a constant tilt angle”, wherein Specification defines “the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data” (See Page 10 Lines 1-10). Therefore Specification defines the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data, as corresponding structure for the claimed placeholder of “the controller”. The Specification further defines “the controller 195 can generate instructions usable by each of the systems operable with the controller 195, for example, to dispense the powder 106, to fuse the powder 106, to move various systems of the apparatus 100, and to sense properties of the systems, powder, and/or the object 10” (See Page 10 Lines 1-10), which is the corresponding algorithm for the claimed computer-implemented functional claim limitation.
a powder dispenser… to deliver a plurality of successive layers of powder over the build plate”, wherein the Specification recites “the first dispenser 112 includes a hopper 112a to receive the powder 106 and includes a plurality of independently controllable apertures, so that the powder can be controllably delivered along a line perpendicular to the direction of travel A” (See Page 5 Lines 20-26). Therefore Specification defines the first dispenser 112 includes a hopper 112a to receive the powder 106 and includes a plurality of independently controllable apertures, so that the powder can be controllably delivered along a line perpendicular to the direction of travel A, as corresponding structure for the claimed placeholder of “a powder dispenser”.
Claim 12 recites “an energy source to generate a beam to fuse the powder on the build plate”, wherein the Specification recites “the energy delivery system 150 includes at least one light source to generate at least one light beam 152, the energy deliver system 150 can also include at least one reflector assembly to scan the light beam 152 on the layer of powder” (See Page 8 Lines 29-31). Therefore Specification defines the energy delivery system 150 includes at least one light source to generate at least one light beam 152, the energy deliver system 150 can also include at least one reflector assembly to scan the light beam 152 on the layer of powder, as corresponding structure for the claimed placeholder of “an energy source”.
Claim 13 recites “a vertically movable body… positionable to support the support struts”, wherein the Claim 15 recites “the vertically movable body has two parallel arms positioned outside and along opposite sides of the powder bin and that extend below the 30support struts”. Therefore, Claim 15 defines the vertically movable body has two parallel arms positioned outside and along opposite sides of the powder bin and that extend below the 30support struts, as corresponding structure for the claimed placeholder of “a vertically movable body”.
	Claim 17 recites “a support structure to hold the build plate in an interior of the powder bin”, wherein Specification recites “the support structure 325 can have an inner structure 326 and struts 322” 
Claim 17 recites “one or more actuators to independently control vertical motion of the kinematic 10mounts”, wherein Claim 18 further recites “the one or more actuators comprise a hydraulic, pneumatic, or electric motor”. Therefore, Claim 18 defines the one or more actuators comprise a hydraulic, pneumatic, or electric motor, as corresponding structure for the claimed placeholder of “one or more actuators”.
Claim 17 recites “a sensor configured to measure a tilt of the build plate”, wherein Claim 19 further clarifies the sensor is an optical sensor. Therefore, Claim 19 defines the sensor as an optical sensor, as corresponding structure for the claimed placeholder of “a sensor”.
Claim 17 recites “a controller configured to receive tilt measurements from the sensor and to cause the actuators to vertically move the kinematic mounts to maintain the build plate at a consistent tilt”, wherein Specification defines “the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data” (See Page 10 Lines 1-10). Therefore Specification defines the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data, as corresponding structure for the claimed placeholder of “a controller”. The Specification further defines “the controller 195 can generate instructions usable by each of the systems operable with the controller 195, for example, to dispense the powder 106, to fuse the powder 106, to move various systems of the apparatus 100, and to sense properties of the systems, powder, and/or the object 10” (See Page 10 Lines 1-10), which is the corresponding algorithm for the claimed computer-implemented functional claim limitation.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "over the top surface" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN-204749284-U, submitted by applicant in IDS filed 03/24/2021, see EPO Machine Translation for submitted by applicant in IDS filed 03/24/2021, see EPO Machine Translation for citations), hereinafter Lin. 
Regarding Claim 1, Shen discloses an additive manufacturing apparatus comprising (SLS 3D Printer Figure 2 and 3): an annular powder bin to surround a build plate of the additive manufacturing apparatus (collecting tank 12 surrounds substrate 7 Figure 2 and 7); a support structure to hold the build plate in an interior of the powder bin (forming cylinder 5 holds substrate 7 in the interior of printer Figure 2); and one or more actuators to independently control vertical motion of the kinematic mounts to control a tilt angle of the support structure and build plate (motor not shown to drive ball screws 1 of the forming cylinder 5 Figure 2, Page 3 Lines 16-34) . Although not explicitly stated, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the motor of Shen is capable of controlling vertical motion, and thus can control a tilt angle for the purpose of making the printing process more efficient while reducing the amount of manual errors.
Shen is deficient in disclosing explicitly a kinematic mount assembly for the support structure, the kinematic mount assembly including at least three independently vertically kinematic mounts that support the support 10structure. 

    PNG
    media_image1.png
    794
    764
    media_image1.png
    Greyscale

In the analogous art, Lin teaches a 3D printer printing platform of a metal powder with appropriate adjusting and printing method (Page 1). Lin discloses the kinematic mount assembly including at least three independently vertically kinematic mounts that support the support 10structure (three screws 2 attached to partition 7 acting as support structure for printing platform 1 which are controlled by motor 5 Figure 1) to control a tilt angle of the support structure and build plate (Figure 1 shows screw rods can control tilt angle of printing platform 1). Lin teaches the advantages of the screw are to control the lifting, rotating and tilting of the printing platform to achieve five-axis metal 3D printing, avoiding the addition of a large number of supporting structures for complex metal 3D printing parts, thereby improving the printing capability and print quality of metal 3D printers (Page 1 Lines 13-18 in Section Titled Summary of Invention).
The teachings of Lin and the claimed invention would be considered analogous because both ascertain to metal 3D printing apparatuses that seek to adjust the printing mechanism (Page 1). It would 

    PNG
    media_image2.png
    771
    721
    media_image2.png
    Greyscale

Regarding Claim 2, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claim 1. Although Shen discloses a motor 5 to drive the ball screw, Shen is deficient in explicitly disclosing the motor or the one or more actuators comprise a hydraulic, pneumatic, or electric motor. However, it would be obvious to one of ordinary skill in the art that the motor of Shen, that can 
Regarding Claim 5, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 2. Shen discloses an annular powder bin to surround a build plate of the additive manufacturing apparatus (collecting tank 12 surrounds substrate 7 Figure 2 and 7). Shen is deficient in disclosing the kinematic mount assembly comprises a body having a two parallel arms positioned outside and along opposite sides of the powder bin.
Lin discloses the kinematic mount assembly comprises a body having a two parallel arms 
positioned outside and along opposite sides of the powder bin (two folds 10 acting as arms with screw 11 inserted between acting as body Figure 1). Although Lin does not disclose a powder bin, based upon the assembly of Lin it would be obvious to one of ordinary skill in the art that the mount assembly of Lin could be placed outside and along the powder bin of Shen and have a reasonable expectation of doing so in order to appropriately tilt and control the build platform to optimize performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen such that the kinematic mount assembly comprises a body having a two parallel arms positioned outside and along opposite sides of the powder bin, as the apparatus of Shen in order to appropriately tilt and control the build platform to optimize performance.

    PNG
    media_image3.png
    771
    721
    media_image3.png
    Greyscale

Regarding Claim 7, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claim 1. Shen is deficient in disclosing the kinematic mount assembly comprises a body having three holes therethrough, and wherein each actuator comprises a drive screw 30extending through one of the three holes.
Lin discloses the kinematic mount assembly comprises a body having three holes therethrough 
(three holes in partition 7 Figure 1 Page 4 Bottom Paragraph), and wherein each actuator comprises a drive screw 30extending through one of the three holes (motor 5 attached to the three screws 2 extend through holes in partition 7 Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen such that the kinematic mount assembly comprises a body having three holes therethrough, and wherein each actuator comprises a drive screw 30extending through one of the three holes, as the apparatus of Shen in order to appropriately tilt and control the build platform to optimize performance.


    PNG
    media_image4.png
    771
    721
    media_image4.png
    Greyscale

Regarding Claim 8, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 7. Shen is deficient in disclosing the holes extend in parallel through the body. 
Lin discloses the holes extend in parallel through the body (partition 7 has holes through which screw 11 passes through Page 4 Bottom Paragraph, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen such that the holes extend in parallel through the body, as the apparatus of Shen in order to appropriately tilt and control the build platform to optimize performance.
Regarding Claim 12, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claim 1. Shen discloses a powder dispenser movable over the top surface of the build plate (powder supply barrel 108 Figure 1) to deliver a plurality of successive layers of powder over the build plate (supply barrel 108 delivers powder layer over forming chamber table 105 with use of roller 108 Figure 1), and an energy source to generate a beam to fuse powder on the build plate (laser beam 103 from scanning galvanometer 101 acts an energy source to heat powder of table 105 Figure 1).

    PNG
    media_image5.png
    647
    809
    media_image5.png
    Greyscale

Claims 9-11, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-204749284-U) in view of Lin (CN-108311698-A) as applied to Claim 1 above, and further in view of Mizes et al. (US 2016-0214323 A1, submitted by applicant in IDS filed 11/26/2019), hereinafter Mizes.
Regarding Claim 9, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claim 1. Shen in view of Lin are deficient in explicitly disclosing a sensor configured to measure a tilt of the build plate, and a controller to receive the tilt measurements from the sensor and to cause the 5one or more actuators to vertically move the kinematic mounts supporting the build plate.
In the analogous art, Mizes teaches a method of operating a three-dimensional object printer 
includes generation of a printed predetermined test pattern on a substrate in the printer with a plurality of ejectors in a printhead (Abstract). Mizes discloses a sensor configured to measure a tilt of the build plate (sensor 116 Figure 1B), and a controller to receive the tilt measurements from the sensor (controller 128 receives image data from sensor 116 [0039]) and to cause the 5one or more actuators to vertically move the kinematic mounts (controller moves support member 102 [0027]) supporting the [0032]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the image data collected by sensor 116 can also detect the tilt of the build plate (depicted by 176 and 178 Figure 1B), and could easily be spotted by the operator from data generated by the sensor itself, for the purpose of initiating a manual realignment process realigns the support member 102 to reduce or eliminate the tilt ([0058]).
The teachings of Mizes and the claimed invention would be considered analogous because both ascertain to 3D printing apparatuses that seek to adjust the printing mechanism (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Lin such that a sensor configured to measure a tilt of the build plate, and a controller to receive the tilt measurements from the sensor and to cause the 5one or more actuators to vertically move the kinematic mounts supporting the build plate, as the apparatus of Shen in view of Lin in order to initiate a manual realignment process realigns the support member 102 to reduce or eliminate the tilt.
Regarding Claim 10, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 9. Shen in view of Lin are deficient in disclosing the controller is configured to cause the one or more actuator to maintain the build plate at a constant tilt angle.
Mizes discloses the controller is configured to cause the one or more actuator to maintain the 
build plate at a constant tilt angle (controller 128 identifies angle of tilt [0032] and moves support member 102 [0027]). Although not explicitly stated the controller moves support member is maintained at a constant angle, one of ordinary skill in the art would be well-appraised to facilitate a constant tilt angle for optimal printing, and would recognize that the controller is capable of moving the actuators to initiate a manual realignment process realigns the support member 102 to reduce or eliminate the tilt, or a constant non-tilted angle ([0058]).

Regarding Claim 11, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1, 9, and 10. Shen in view of Lin are deficient in disclosing the sensor is an optical sensor.
Mizes discloses the sensor is an optical sensor (image sensor 116 to generate image data from 
light reflections of build material [0030]). Mizes teaches the advantage of such a sensor include providing an effective image data set to further send to the controller 128 to perform further processing and identify z-axis direction distances to make the printing process more efficient ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Lin such that he sensor is an optical sensor, as the apparatus of Shen in view of Lin in order to provide an effective image data set to further send to the controller 128 to perform further processing and identify z-axis direction distances to make the printing process more efficient.
Regarding Claim 17, Shen discloses an additive manufacturing apparatus comprising (SLS 3D Printer Figure 2 and 3): a support structure to hold the build plate in an interior of the powder bin (forming cylinder 5 holds substrate 7 in the interior of printer Figure 2); and one or more actuators to independently control vertical motion of the kinematic mounts to control a tilt angle of the support structure and build plate (motor not shown to drive ball screws 1 of the forming cylinder 5 Figure 2, Page 3 Lines 16-34) . Although not explicitly stated, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention that the motor of Shen is capable of controlling vertical 
Shen is deficient in disclosing explicitly a kinematic mount assembly for the support structure, the kinematic mount assembly including at least three independently vertically kinematic mounts that support the support 10structure; a sensor configured to measure a tilt of the build plate; and a controller configured to receive tilt measurements from the sensor and to cause the actuators to vertically move the kinematic mounts to maintain the build plate at a consistent tilt. 
In the analogous art, Lin teaches a 3D printer printing platform of a metal powder with appropriate adjusting and printing method (Page 1). Lin discloses the kinematic mount assembly including at least three independently vertically kinematic mounts that support the support 10structure (three screws 2 attached to partition 7 acting as support structure for printing platform 1 which are controlled by motor 5 Figure 1) to control a tilt angle of the support structure and build plate (Figure 1 shows screw rods can control tilt angle of printing platform 1). Lin teaches the advantages of the screw are to control the lifting, rotating and tilting of the printing platform to achieve five-axis metal 3D printing, avoiding the addition of a large number of supporting structures for complex metal 3D printing parts, thereby improving the printing capability and print quality of metal 3D printers (Page 1 Lines 13-18 in Section Titled Summary of Invention).
The teachings of Lin and the claimed invention would be considered analogous because both ascertain to metal 3D printing apparatuses that seek to adjust the printing mechanism (Page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen such that the kinematic mount assembly including at least three independently vertically kinematic mounts that support the support 10structure to control a tilt angle of the support structure and build plate, as the apparatus of Shen in order to control the lifting, rotating and tilting of the printing platform to achieve five-axis metal 3D printing, avoiding the addition 
Shen in view of Lin are deficient in explicitly disclosing a sensor configured to measure a tilt of the build plate; and a controller configured to receive tilt measurements from the sensor and to cause the actuators to vertically move the kinematic mounts to maintain the build plate at a consistent tilt.
Mizes discloses a sensor configured to measure a tilt of the build plate (sensor 116 Figure 1B), 
and a controller to receive the tilt measurements from the sensor (controller 128 receives image data from sensor 116 [0039]) and to cause the 5one or more actuators to vertically move the kinematic mounts (controller moves support member 102 [0027]) supporting the build plate (controller 128 identifies angle of tilt [0032]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the image data collected by sensor 116 can also detect the tilt of the build plate (depicted by 176 and 178 Figure 1B), and could easily be spotted by the operator from data generated by the sensor itself, for the purpose of initiating a manual realignment process realigns the support member 102 to reduce or eliminate the tilt ([0058]).
The teachings of Mizes and the claimed invention would be considered analogous because both ascertain to 3D printing apparatuses that seek to adjust the printing mechanism (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Lin such that a sensor configured to measure a tilt of the build plate, and a controller to receive the tilt measurements from the sensor and to cause the 5one or more actuators to vertically move the kinematic mounts supporting the build plate, as the apparatus of Shen in view of Lin in order to initiate a manual realignment process realigns the support member 102 to reduce or eliminate the tilt.
Regarding Claim 18, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 17. Although Shen discloses a motor 5 to drive the ball screw, Shen is deficient 
Regarding Claim 19, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 17. Shen in view of Lin are deficient in disclosing the sensor is an optical sensor.
Mizes discloses the sensor is an optical sensor (image sensor 116 to generate image data from 
light reflections of build material [0030]). Mizes teaches the advantage of such a sensor include providing an effective image data set to further send to the controller 128 to perform further processing and identify z-axis direction distances to make the printing process more efficient ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Lin such that he sensor is an optical sensor, as the apparatus of Shen in view of Lin in order to provide an effective image data set to further send to the controller 128 to perform further processing and identify z-axis direction distances to make the printing process more efficient.
Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-204749284-U) in view of Lin et al. (CN-108311698-A) as applied to Claim 1 above, and further in view of Gold et al. (US-20190323951-A1), hereinafter Gold.
Regarding Claim 3, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claim 1. Shen and Lin are deficient in disclosing the support structure comprises support struts that extend through apertures in the annular powder bin.
In the analogous art, Gold teaches a system and method for calibrating a melt pool monitoring 
system of an additive manufacturing machine includes installing a calibration system on the machine and performing a calibration process, with support structures and struts (Abstract). Gold discloses the [0046] Figures 3-4) comprises support struts that extend through apertures in the annular powder bin (support structure has one or more struts, slats, or other supports [0046] Figures 3-4). Gold teaches the advantage of these struts include to hold calibrated light source 240 in its fixed position, allowing for a more efficient printing process by securing the source in its place ([0046]). Therefore, it would be obvious to one or ordinary skill in the art that these struts in Gold can be employed for use in Shen in view of Lin to secure the annular powder bin to the build plate, through corresponding apertures to steady the powder bin during the printing process.
The teachings of Gold and the claimed invention would be considered analogous because both ascertain to additive manufacturing apparatuses and techniques to make the printing process more efficient (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Lin such that the support structure comprises support struts that extend through apertures in the annular powder bin, as the apparatus of Shen in view of Lin in order to secure the annular powder bin to the build plate, through corresponding apertures to steady the powder bin during the printing process.
Regarding Claim 4, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 2. Shen and Lin are deficient in disclosing the kinematic mount assembly contacts and 20supports the support struts outside the annular powder bin.
Gold discloses the kinematic mount assembly contacts and 20supports the support struts outside 
the annular powder bin (support structure 242 contacts light source 240 outside of build platform 118 Figure 3). It would be obvious to one of ordinary skill in the art that the struts of Gold could contact the bin of Shen outside the build area to effectively keep the light source in place (or any other corresponding structure [0046]) outside the building/bin area as to not interfere with the printing process as a way to mitigate printing errors, and would have a reasonable expectation of success in doing so. 


    PNG
    media_image6.png
    481
    844
    media_image6.png
    Greyscale

Regarding Claim 6, Shen in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 5. Shen and Lin are deficient in disclosing the two parallel arms extend below the support strut.
Gold discloses the two parallel arms extend below the support strut (struts of 242 can extend 
below build plate 118 Figure 3). It would be obvious to one of ordinary skill in the art to try having the parallel arms of Lin extend below the support struts of Gold to effectively secure the light source in position, and would have a reasonable expectation of success in doing so.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Lin such the two parallel arms extend below the support strut, as the apparatus of Shen in view of Lin in order to secure the light source during the printing process, thereby improving the overall printing process at large.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-204749284-U) in view of Gold (US-20190323951-A1).
Regarding Claim 13, Shen discloses an additive manufacturing apparatus comprising (SLS 3D Printer Figure 2 and 3): an annular powder bin to surround a build plate of the additive manufacturing apparatus (collecting tank 12 surrounds substrate 7 Figure 2 and 7); a support structure to hold the build plate in an interior of the powder bin (forming cylinder 5 holds substrate 7 in the interior of printer Figure 2); and a vertical actuator assembly for the support structure (motor to drive screw 1 for forming cylinder 5 Figure 2), the vertical actuator assembly including at a vertically movable body positioned outside the powder bin (compression spring 8 outside of powder bin 12 Figure 2). Shen is deficient in disclosing the support 20structure including support struts that extend through apertures in the annular powder and the vertically movable body is positionable to support the support struts.
In the analogous art, Gold teaches a system and method for calibrating a melt pool monitoring 
system of an additive manufacturing machine includes installing a calibration system on the machine and performing a calibration process, with support structures and struts (Abstract). Gold discloses the support 20structure including support struts that extend through apertures in the annular powder bin (struts 242 of support structure Figures 3 and 4) and the vertically movable body is positionable to support the support struts (actuator 164 in vicinity of struts 242 Figure 3 and 4). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that support struts can extend through apertures and that an actuator is capable of supporting said struts ([0046]) in a desired printing capacity, for the reason of increased stability within the printing system with the addition of support struts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen such the support 20structure including support struts that extend through apertures in the annular powder and the vertically movable body is positionable to support the support struts, as the apparatus of Shen in order to secure the light source .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-204749284-U) in view of Gold (US-20190323951-A1) as applied to Claim 13 above, and further in view of Lin (CN-108311698-A).
Regarding Claim 14, Shen in view of Gold disclose all of the limitations as set forth above in the rejection of Claim 13. Shen in view of Gold are deficient in explicitly disclosing the vertical actuator assembly comprises a plurality of actuators to control vertical motion of the vertically movable body.
In the analogous art, Lin teaches a 3D printer printing platform of a metal powder with 
appropriate adjusting and printing method (Page 1). Lin discloses the vertical actuator assembly comprises a plurality of actuators to control vertical motion of the vertically movable body (motor 5 attached to the three screws 2 extend through holes in partition 7 Figure 1). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the motors of Lin are more than capable of moving the vertical body in order to control the tilt of the build plate, and would have a reasonable expectation of success in doing so.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Gold such that the vertical actuator assembly comprises a plurality of actuators to control vertical motion of the vertically movable body, as the apparatus of Shen in view of Gold in to control the tilt of the build plate, thereby improving the overall printing process at large through increased component stability.
Regarding Claim 15, Shen in view of Gold disclose all of the limitations as set forth above in the rejection of Claim 13. Shen in view of Gold are deficient in explicitly disclosing the vertically movable body has two parallel arms positioned outside and along opposite sides of the powder bin and that extend below the 30support struts.

opposite sides of the powder bin and that extend below the 30support struts (two folds 10 acting as arms with screw 11 inserted between acting as body Figure 1). Although Lin does not disclose support struts, based upon the assembly of Shen in view of Gold it would be obvious to one of ordinary skill in the art that the vertically movable body of Lin could be placed outside and along the powder bin of Shen and struts of Gold and have a reasonable expectation of doing so in order to appropriately tilt and control the build platform to optimize performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Gold such that the vertically movable body has two parallel arms positioned outside and along opposite sides of the powder bin and that extend below the 30support struts, as the apparatus of Shen in view of Gold in order to control the tilt of the build plate, thereby improving the overall printing process at large through increased component stability.
Regarding Claim 16, Shen in view of Gold disclose all of the limitations as set forth above in the rejection of Claim 13. Gold discloses an environmentally controlled chamber enclosing the vertical actuator (build chamber 134 surrounds actuator 164 Figure 1) and a port through which the powder bin and support structure are removable from the chamber (build opening 132 can remove calibration platform 232 [0042] Figures 1, 3, and 4). Although not explicitly stated, it wold be obvious to one of ordinary skill the art that a powder bin and support structure can be removed from the chamber through this same opening in order to perform routine maintenance and cleaning, thereby increasing the longevity of the printing equipment.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-204749284-U) in view of Lin (CN-108311698-A) in view of Mizes (US 2016-0214323 A1), as applied to Claim 17 above, and in further view of Gold (US-20190323951-A1).
Regarding Claim 20, Shen in view of Lin in view of Mizes disclose all of the limitations as set forth above in the rejection of Claim 17. Shen in view of Lin in view of Mizes are deficient in disclosing the support structure comprises support struts that extend through apertures in an annular powder bin and the kinematic mount assembly contacts and supports the support struts outside the annular powder bin.
In the analogous art, Gold teaches a system and method for calibrating a melt pool monitoring 
system of an additive manufacturing machine includes installing a calibration system on the machine and performing a calibration process, with support structures and struts (Abstract). Gold discloses the support structure (mounting structure 242 [0046] Figures 3-4) comprises support struts that extend through apertures in the annular powder bin (support structure has one or more struts, slats, or other supports [0046] Figures 3-4). Gold teaches the advantage of these struts include to hold calibrated light source 240 in its fixed position, allowing for a more efficient printing process by securing the source in its place ([0046]). Therefore, it would be obvious to one or ordinary skill in the art that these struts in Gold can be employed for use in Shen in view of Lin in view of Mizes to secure the annular powder bin to the build plate, through corresponding apertures to steady the powder bin during the printing process.
Gold further discloses the kinematic mount assembly contacts and 20supports the support struts 
outside the annular powder bin (support structure 242 contacts light source 240 outside of build platform 118 Figure 3). It would be obvious to one of ordinary skill in the art that the struts of Gold could contact the bin of Shen in view of Lin in view of Mizes outside the build area to effectively keep the light source in place (or any other corresponding structure [0046]) outside the building/bin area as to not interfere with the printing process as a way to mitigate printing errors, and would have a reasonable expectation of success in doing so. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shen in view of Lin in view of Mizes such that the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. Worthing et al. (US 2020/0238446 A1) discloses a cross-sectional view of an exemplary additive manufacturing system used in 3D printing ([0017] and Figure 1). Shaw discloses an additive manufacturing apparatus includes: first and second spaced apart side walls extending along a pre - defined path and defining a build chamber therebetween with struts (see [0042] Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.G./               Examiner, Art Unit 1754                                                                                                                                                                                         
/SEYED MASOUD MALEKZADEH/               Primary Examiner, Art Unit 1754